Title: To Alexander Hamilton from William S. Smith, 2 October 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Camp 12th. Regt. Octr. 2d. 1799.
          
          I have the honor to acknowledge the receipt of your letter of the 27th. ulto. and of enclosing the original Letter of Capt. Kissam dated the 19th. of Septr. expressive of his wish to resign.
          I also inclose you the accounts of the Paymaster of the 12th. Regt. relative to the receipts and disbursement of the several sums of money forwarded to him by the Pay Office—
          
          
            
              
              No. 1. states the receipt on the 9th. of April
              }
              Dollars
              
                  3999.24/100
            
            
              
               of Cash for 4 months Pay and forage to officers.
            
            
              
               By Cash paid the officers of ye. 12th. 4 months.
              
              
              
            
            
              
                pay and forage 
              —Dollars. 3141.4 
              }
                $3999.24/100
            
            
              
                Octr. 1st. 99. Ballance on hand 
              —858.20
            
            
              
              No. 2. states the receipt on the 11th. of June
              }
              Dollrs.
              
               3520
            
            
              
               on account of the recruiting service
            
            
              
               June 19th. Cash on account of do
              
              2000
            
            
              
               June 22d. Cash on account of do
              
              1492
            
            
              
               By Cash by order of Majr. Wilcocks 
              $1348
              }
              $5048
              
              $7012
            
            
              
               By Cash by order of Lt. Colo. Smith   
              $3700
              
              
            
            
              
                Octr. 1st. Ballance on hand 
              1964
              
              
              
            
            
              
              
              $7012 
              
              
              7012
            
            
              
              No. 3. states the receipt on the 22d. of June
              }
              Dollrs. 1072.
            
            
              
               of Cash on account of retained bounty
            
            
              
               By Cash paid 208 Recruits—
              $ 83220/100
              
              
            
            
              
                Octr. 1st. Ballance on hand—
                23980/100
              
              
            
            
              
              
              $1072
              
              —$1072.
            
          
          I have carefully examined the interior of the Paymasters Letters, accounts, and Vouchers, and am satisfied relative to the above statement, the sums accredited correspond with the sums reported by the Paymaster, but the letter which accompanies the remittance of the 21st. of June, states the sum of 1492 Dollars to be forwarded on the recruiting account and not on account of pay, as mentioned in the extract from the Report of the Pay master—of course as I originally stated in my letter of the 21st. no pay has been by the Paymaster advanced to the Non Commissioned officers or soldiers, for this there are ballances  in the hands of the paymaster, of $1964 on account of the recruiting service and $858.20/100 or of 4 months pay and forage for Officers and $239.80/100 on account of retained Bounty making in the aggregate $3062 still I did not consider myself at liberty to direct any appropriation of money to be made, out of the regular channel pointed out by the pay office, indeed I have strictly enjoined it on the Paymaster not to permit the accounts to be blended, unless the Paymaster General should direct it—
          The manner in which I have disposed of the $3700 drawn from the Paymaster is as follows
          
            
              
              16th. of may to Capt. Fondy 
              $1000
              
            
            
              
              23d. of do— to do— 
              500
              
            
            
              
              1st. of may to Major Wilcocks—
              1000
              
            
            
              
              23d. of do— to Do—
              500
              
            
            
              
              19th. of august to Capt. Church—
              250
              
            
            
              
              29th. of do. to Lt. Thompson of Kirklands 
              250
              
            
            
              
              19th. of Septr. to Capt. Bennet—
              200
              
            
            
              
              
              $3700
               —$3700
            
          
          Of course Major Wilcocks stands charged with the receipt of $2848. which I have no doubt he will accurately account for, upon settlement with the recruiting officers of the first Grand Divission of the Regt.
          I have the Honor to be With great Respect Your most Obedt. Humble Servt. 
          
            Wm. S. Smith Lt. Colo. Comdr. 12th. Regt
          
        